DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
This office action in is response to the remarks submitted 1/4/2022.
Claims 1, 4-6, 8-22 are currently pending.
Claims 2, 3, and 7 are cancelled.
Claims 1 is amended and support is found in cancelled claims 2, 3, and 7.
Claim 22 has been added and support is found in Fig. 6, [00122-00125] of the instant application.
Claims 13-21 are withdrawn from consideration.
Claims 1, 4-6, 8-12, and 22 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6,and 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (KR20170072525A), in view of Zhang et al. (CN204749409U), and in further view of Kaneko et al. (JP2017170769A).

	As to claim 1, Yu discloses a method for manufacturing a top insulator (upper insulating member 180a, [0001, 0056]) configured to be inserted into a case of a secondary battery (The upper insulator attached to the electrode assembly [0029] and the electrode assembly embedded in the cylindrical case [0032] and the battery cell may be a lithium ion battery cell [0033]), 
Yu discloses a top insulator with natural rubber or synthetic rubber [0024-0025] and silicone polymer adhesive applied to same [0027], but is silent on silicone rubber applied to glass fibers formed by weft yarns and warp yarns, and to laminating the material. 
	Zhang is analogous because it addresses the issue of chemical stability. Zhang discloses glass fiber cloth [56-57] and further teaches the glass fiber cloth is obtained by interweaving double-strand fireproof glass fiber warp yarns and double-strand reproof glass fiber weft yarns as a base fabric layer, and a base fabric layer. [56-58] Glass fiber weft and warp yarns have good chemical stability. [76-79]
	Zhang is silent on the glass cloth being covered by silicon rubber.
	Kaneko is analogous because it addresses the issue of heat resistance and electrical insulation.[50-53]
	Kaneko discloses glass cloth [127-129] and further teaches the surface of the glass ribbon cloth is coated with a slurry-like heat conductive silicone resin composition further containing an organic solvent [179-180]. Silicone resin provides a high heat conductive property to the laminate stack [149-151]. Kaneko further teaches a glass cloth (insulator) has having excellent electrical insulation [127-131] and further teaches as a method of laminating the layer of glass ribbon cloth and the layer of heat conductive silicone resin composition, for example, the surface of the glass ribbon cloth is coated with a slurry­like heat conductive silicone resin composition further containing an organic solvent, a method of removing the organic solvent by heating and drying thereafter is generally preferable. [178-181 ] Furthermore, the curing reaction of the curable silicone resin can be advanced simultaneously with the drying. [182-183] Kaneko discloses a glass cloth (insulator) and further teaches there is no restriction [149-151] 
	Furthermore, the curing reaction of the curable silicone resin can be advanced simultaneously with the drying [182-183]. Where Kaneko’s method of laminating would apply to additional silicon slurries and glass fibers.
	Kaneko discloses glass cloth and further teaches the slurry-like thermally conductive silicone resin composition combined with an organic solvent, toluene [186], where if the organic solvent parts by mass are to low the viscosity increases and if to high viscosity decreases [188-197]. Kaneko, shows that the viscosity can be optimized by changing the organic solvents, and one of ordinary skill in the art would choose to optimize the viscosity of the layers to increase heat resistance and electrical insulation, and thereby achieve the claimed properties.  
	Yu discloses punching the insulator fabric (preferable that the upper insulating member are manufactured by being punched out [0023]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the interweaving	
of glass yarns of Zhang to improve chemical stability of the battery cell, and applied the silicone slurry of Kaneko to improve thermal conductivity. 
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to have modified Yu to incorporate the lamination method Kaneko to advance the curing action of the silicone resin to improve 
manufacturability.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, F.).

	As to claim 4, Modified Yu discloses an insulator with glass fibers but is silent on pore formed between the glass fiber yarns. 
Zhang discloses a glass fiber cloth and further teaches glass fiber warp yarn and glass fiber weft yarn are alternatively woven into a twill-like basic fabric pattern and cover with a resin layer 3 [112-118]. Where resin coating 3 is made of silicone resin [150] and the twill pattern would form intersection spaces or pores between glass fiber yarns. 
	The base fabric layer is a glass fiber cloth interwoven with double-strand fire­resistant glass fiber warp yarns and double-strand fire-resistant glass fiber weft yarns, which has good chemical stability, and is resistant to alkali, acid, water, cement, and other chemicals [75-77]. 
Yu to incorporate the basic fabric layer of Zhang to improve chemical stability.

	As to claim 5 and 6, Yu discloses an insulator with glass fibers but is silent on glass fibers perpendicular to each other. 
	Zhang discloses a glass fiber cloth and further teaches the fibers forming a twill­like pattern of glass fibers [116] where twill patterns are usually perpendicular and would form intersection spaces or pores between glass fiber yarns.
	The base fabric layer is a glass fiber cloth interwoven with double-strand fire­resistant glass fiber warp yarns and double-strand fire-resistant glass fiber weft yarns, which has good chemical stability, and is resistant to alkali, acid, water, cement, and other chemicals [75-77]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the basic fabric layer of Zhang to improve chemical stability. 
	Where Modified Yu discloses no limit to stacking of silicone resin composition [149-150]. This layering would cover or be inserted into the twill fabric pattern spaces or pores.  
	 
	As to claim 8 and 9, Yu discloses an insulator with glass fibers but is silent on silicone rubber. 
	Kaneko discloses a glass cloth and further teaches there is no restriction limiting in the form which the layer of a strip-shaped glass cloth and the layer of a heat [149-151]. 
Furthermore, the curing reaction of the curable silicone resin can be advanced simultaneously with the drying [182-183]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the lamination techniques of Kaneko to advance the curing action of the silicone resin to improve manufacturability.

	As to claim 10, Yu discloses an insulator with glass fibers but is silent on insulator thickness. 
	Kaneko discloses glass cloth and further teaches the thickness of the sheet material, glass cloth [Abstract], is to thin, then the electrical insulation is reduced and if it is too thick, thermal conductivity is insufficient [272-274]. 
	The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

	As to claim 11, Modified Yu discloses a method of manufacturing a cylindrical battery cell including an insulating member [0001] the upper insulating member manufactured by being punched out with a size corresponding to the radius of each of the upper ends of the electrode assembly [0023]. Where the radius of each end of a cylindrical cell would be a disc shape. 

claim 12, Modified Yu discloses an insulator with glass fibers but is silent on silicone rubber applied to all surfaces. 
	Kaneko discloses glass cloth and further teaches conductive silicon resin composition are laminated on both surfaces of a single layer of glass-like cloth. 
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. _,_, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, A.).	

Claim 22, is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (KR20170072525A), in view of Zhang et al. (CN204749409U), in view of Kaneko et al. (JP2017170769A), as applied to claim 1 above, and in further view of Carlson et al. (US6,153,337).

	As to claim 22, Kaneko discloses the lamination of first and second layers of a glass cloth with heat conductive silicone resin but does not explicitly teach the use of a knife to remove the first solution prior to dying.
	In the same field of endeavor, materials for secondary batteries [C3L44-46], 	Carlson discloses a separator or insulator [C1L57-59], and this solution (same as example 2) was applied by a blade coating to the outermost surface of the pseudo-boehmite separator layer coated on the cathode so that the pores of the pseudo-boehmite layer were completely filled with the solution. The excess liquid was removed from the surface (Excess liquid was removed from the surface of the pseudo-boehmite film by using a smooth coating blade [C15L62-63]) and the pseudo-boehmite layer then dried. [C19L34-42] This process may be applied multiple times, “by multiple passes of [C15L9-10]
	The separators (or insulators) of the present invention provide superior electric current producing cell properties [C5L58-59], including overcoming electrical shorting at thicknesses below about 15 microns. [6L1-5]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the lamination techniques of Kaneko to advance the curing action of the silicone resin to improve manufacturability and apply the method of removing excess solution and drying of Carlson to produce thinner insulators providing more capacity for the battery.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues the misapplication of the rationale for MPEP § 2143, D. with respect to claim 7. Claim 7 has been cancelled. With respect to the rationale for the application of MPEP § 2143, D. as suggested by Applicant:
a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement.” 
	The office respectfully disagrees because Kaneko et al. (JP2017170769A) describes improving thermal sheets (glass cloth) as claimed.
a finding that the prior art contained a known technique that is applicable to the base device (method, or product); 

a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; 
	The office respectfully disagrees because Kaneko is concerned with the application of improving an interface between an electronic component and providing thermal conductivity and electrical insulation.[50-55]
Applicant argues the use of first and second solutions with viscosities as claimed has not been established to be known, and is not known, to yield predictable results and to result in an improved system. The office disagrees, Kaneko discloses a change in mass percent of an organic solvent  alters the viscosity of the material product. [188-197]

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727